Exhibit 10.12

HUTCHINSON TECHNOLOGY INCORPORATED

SEVERANCE PAY PLAN

(As Amended and Restated Effective July 8, 2010)

 

I. INTRODUCTION

Hutchinson Technology Incorporated (“HTI”) has established this Plan to provide
severance pay to eligible employees of HTI whose employment is terminated in
connection with certain events involving a reduction in our workforce. HTI in
its complete and sole discretion will determine what a severance-eligible event
is, who is an eligible employee, the amount of severance an employee is entitled
to, and all other factual or interpretive issues arising under the Plan.

This Plan was originally effective April 17, 2000. This document amends and
restates the Plan effective as of July 8, 2010. This document supersedes and
replaces any policy, plan or practice that may have existed in the past
regarding the payment of severance pay, and describes severance pay available to
eligible employees who receive notice on or after July 8, 2010 of a “severance
event” that will result in their termination of employment. This document is
both the “Plan document” and the “summary plan description” for the Plan.

 

II. ELIGIBILITY

You are considered a participant in this Plan if you meet all of the following
requirements on the day immediately preceding your termination of employment:

 

  •  

You are classified by HTI as a regular U.S.-based, full-time employee of HTI.

 

  •  

If you are an hourly employee, more than 56 days have passed since your HTI
employment began.

 

  •  

Your employment with HTI is not subject to a written employment agreement
(unless that written employment agreement specifically provides that you are
eligible for this Plan and mentions this Plan by name).

 

  •  

You have not received any special severance arrangement from HTI (unless that
special severance arrangement specifically provides that you are eligible for
this Plan and mentions this Plan by name).

 

  •  

You are not a participant in any other HTI severance plan.

 

1



--------------------------------------------------------------------------------

All employees HTI classifies as Part-Time, Temporary, Supplemental, or
Intern/Co-op employees are excluded.

You will be considered to be a “full-time” employee of HTI if you are regularly
scheduled to work at least an average of 40 hours/week.

Persons who are classified by HTI as part-time, whose principal place of
employment is outside the U.S., or who do not meet the requirements of HTI’s
policies for being benefits eligible, are not participants in this Plan. Persons
who are classified by HTI as “independent contractors,” as employees of some
other entity whose services are leased to HTI, or as any other status in which
HTI is not currently withholding income taxes from their wages, are not eligible
to participate in this Plan while so classified, regardless of their correct
legal status. If any employees ever become covered by a collective bargaining
agreement, their continued participation in this Plan would be subject to
negotiations with the collective bargaining representative.

The benefits described in this “summary plan description” are available to
employees in positions below Director or Plant Manager level. Employees in
positions of Directors or Plant Managers and above may participate in the Plan,
but their terms of participation may be different.

 

III. SEVERANCE EVENTS

If you are an eligible participant in this Plan, you will receive severance
benefits if your employment with HTI is involuntarily terminated as a result of
an event that management designates to be a “severance event.” Some examples of
what HTI’s management could in its sole discretion determine to be a severance
event are:

 

  •  

Closure of the HTI facility at which you work.

 

  •  

A permanent reduction in HTI’s workforce that results in the elimination of your
position.

 

  •  

An organizational change that results in the elimination of your position.

Release Required. Regardless of the reason for your termination, you will not be
eligible for severance benefits unless you sign a release of all claims against
HTI (and its officers, employees and related entities, etc.) on a form provided
by HTI for this purpose. HTI will determine the contents of the release form,
and may revise it from time to time as appropriate to deal with particular
severance situations. Severance benefits will be paid only after any period for
rescinding the release has expired.

Ineligibility for Benefits. Severance benefits will not be paid under this Plan
in any of the following circumstances:

 

  •  

You are offered another position with HTI and refuse to accept that position.

 

2



--------------------------------------------------------------------------------

 

  •  

You voluntarily terminate your employment with HTI.

 

  •  

Your employment is terminated by HTI for a reason that is not declared by
management to be a severance event (including, but not limited to, a termination
based on job performance or misconduct).

 

  •  

You are placed on a temporary layoff.

 

  •  

Your employment terminates due to death, disability, or failure to return to
work for HTI following a leave of absence, layoff or any other period of
authorized absence from HTI.

 

  •  

Your employment with HTI is terminated in connection with a corporate event,
such as a merger, acquisition or spin-off, or in connection with an outsourcing
or similar transaction, and you are offered employment with a successor to part
or all of HTI’s business or operations (whether or not you accept that offer).

 

  •  

You refuse to sign the release form prepared by HTI, or you rescind the release
before it becomes final.

 

  •  

You leave HTI under any other program in which management solicits and accepts
voluntary terminations (in which case, severance pay will be determined and paid
only under the other program, unless that program specifically provides that you
are eligible for this Plan and that benefits are cumulative).

 

  •  

You are covered by a written employment agreement with HTI at the time your
employment terminates (unless that written employment agreement specifically
provides that you are eligible for this Plan and mentions this Plan by name).

 

IV. SEVERANCE BENEFITS

If you meet the eligibility requirements in Section II, have a severance event
that qualifies under Section III and you are in a position below Director or
Plant Manager, you will receive the benefits described in this Section IV. Your
severance benefit will be a lump sum severance payment. The lump sum amount is
determined according to the following formula:

60 hours of base pay for each year of service

The lump sum will be subject to all applicable withholding for taxes, and the
net amount will be paid to you as soon as administratively feasible after the
release has become irrevocable (or after the date your employment terminates, if
later), but in no case later than March 15 of the calendar year following the
calendar year in which your termination of employment occurs.

Years of Service. You will be credited with one year of service for each
completed year of employment with HTI from your date of hire or adjusted date of
hire,

 

3



--------------------------------------------------------------------------------

whichever is most recent. Your “date of hire” or “adjusted date of hire” will be
determined according to HTI’s personnel policies as in effect on the date you
terminate employment.

If you have less than three years of service, you will nevertheless be credited
with three years of service for purposes of this Plan.

If you have received a severance payment from HTI, are later rehired by HTI, and
then have another severance event, the years of service before the previous
severance payment will be disregarded in calculating your severance pay due to
the new severance event. For example, if you worked 5 years, were terminated and
received a severance payment, are rehired by HTI, work 4 more years, and then
have another severance event, the severance amount would be 240 hours of base
pay (60 hours x 4 years of service).

Your “base pay.” Severance benefits under this Plan are calculated using your
hourly rate of base pay at the time your employment terminates. (For salaried
employees, the hourly rate is determined by dividing the annual base salary by
2080 hours.) Base pay excludes overtime, bonuses, profit sharing, shift
premiums, or any other special compensation.

Additional Benefits. Your lump sum amount as determined above will be increased
by an additional amount equal to a certain percentage of the total premium for
two months of group medical and/or dental coverage under HTI’s group benefit
plan(s). The percentage will be (i) 100% if your employment terminates before
the effective date of any extended COBRA premium assistance under the American
Recovery and Reinvestment Act of 2009 (as amended) for individuals who
experience an involuntary termination of employment after May 31, 2010, or
(ii) otherwise, 35%. This additional benefit is only available if you are
enrolled in HTI’s group medical and/or group dental coverage on the date of your
termination of employment, and will be calculated by reference to your coverage
and enrollment level in effect as of your termination of employment (i.e.,
medical employee only, medical and dental employee plus one, etc.).

Your coverage under HTI’s group benefit plan ceases as of the day of your
termination of employment. The payment of the additional benefit described in
this section does not impact your right and your family members’ right to
continuation of medical and dental coverage under Internal Revenue Code section
4980B(f) or Section 602 of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA”) or state law, nor does it provide for any payments or
coverage under COBRA or state law or HTI’s group benefit plan. You are solely
responsible for timely electing and paying all costs for continuation coverage
under COBRA in accordance with the applicable group medical or dental plan.

 

4



--------------------------------------------------------------------------------

Reductions of Severance Benefits. The gross amount of your severance benefits
under this Plan will be reduced by (1) the gross amount of any payments that HTI
makes to you to satisfy its obligations under the Worker Adjustment and
Retraining Notification (“WARN”) Act or similar federal, state, and local laws,
(2) the gross amount of any salary or wages you are paid for a period you are
not working at HTI’s request after HTI has given you notice under the WARN Act
(or similar federal, state, or local law) and prior to your termination of
employment, and (3) consistent with applicable laws, any amount you owe HTI as
determined by HTI’s Human Resources Department.

 

V. AMENDMENT AND TERMINATION OF THE PLAN

HTI reserves the right to amend or terminate this Plan at any time and for any
reason, without the consent of or notice to any employee or any other person
having any beneficial interest in this Plan. Notwithstanding the foregoing,
however, those employees who terminate employment prior to an amendment or
termination of the Plan shall have their rights to severance benefits, if any,
determined under the Plan as in effect on their last day of employment. Action
to amend or terminate the Plan may be taken by the board of directors of HTI, by
the Chief Executive Officer of HTI, or by any other individual or committee to
whom such authority has been delegated by the board of directors.

 

VI. SUBMITTING CLAIMS FOR BENEFITS

Normally, HTI will determine your eligibility and benefit amount on its own and
without any action on your part, other than returning the release form. The
severance payments will be made as soon as administratively feasible after the
date the release becomes irrevocable.

Formal Claims for Benefits. If HTI has not acted on your termination, if you
disagree with a decision made by HTI about whether your termination of
employment is a “severance event,” or if you believe that the Plan’s terms or
procedures have been violated in any way, and you want to pursue the matter
further, you must submit a written claim for benefits. The claim must be signed
by you and submitted to HTI’s Human Resources Department in Hutchinson,
Minnesota within 6 months after your date of termination of employment. Claims
received after that time will not be considered. Your written claim should
explain, as best you can, what you want and why you believe you are entitled to
it, and should include copies of any documents you believe are relevant or
support your position.

HTI will ordinarily respond to your claim within 90 days of the date on which it
is received. However, if special circumstances require an extension of the
period of time for processing a claim, the 90-day period can be extended for an
additional 90 days by giving you written notice of the extension and the reason
why the extension is necessary.

 

5



--------------------------------------------------------------------------------

HTI will give you a written notice of its decision if it denies your claim for
benefits in whole or in part. The notice will explain the specific reasons for
the decision and the procedures for appealing the decision.

Appeals. If you do not agree with the decision of HTI and want to pursue the
matter further, you must, within 60 days after receiving the notice that your
claim has been denied, file a written appeal with HTI’s Human Resources
Department in Hutchinson, Minnesota. Your written appeal should describe all
reasons why you believe the claim denial was in error, and should include copies
of all documents that you want considered in support of your appeal. Your appeal
will be decided based on the information you submit and we assemble, so you
should make sure your submission is complete.

If you wish, you may review and/or make copies of all documents that we
considered or relied on in deciding your claim. These copies will be provided to
you free of charge.

Generally, your appeal will be decided within 60 days after HTI receives it.
However, if special circumstances require a delay, the appeal may take up to 120
days. (If a decision cannot be made within the 60-day period, you will be
notified of this fact in writing.) You will receive a written notice of the
decision on the appeal, which will explain the reasons for the decision by
making specific reference to the Plan provisions on which the decision is based.
If you wish, you may review and/or make copies of all documents that we
considered or relied on in deciding your appeal. These copies will be provided
to you free of charge

If your appeal is denied in whole or in part, at that point you have the right
to file a lawsuit in federal court challenging the denial. A court generally
will review our decision based on the evidence and arguments that you presented
during the claim and appeal process, so you should make sure that everything
that you believe supports your position is submitted to us during that process.

 

VII. PLAN ADMINISTRATION

The following information relates to the administration of the Plan and the
determination of Plan benefits.

Name of Plan:

Hutchinson Technology Incorporated Severance Pay Plan

 

6



--------------------------------------------------------------------------------

Type of Plan:

The Plan is a “welfare benefits plan” that provides severance benefits in the
event a participant’s employment with HTI is terminated under certain
circumstances. All benefits are paid from the general assets of HTI. No trust
fund, insurance contract or other pool of assets is maintained to provide Plan
benefits.

Plan Administrator/Plan Sponsor:

HTI is the “Plan Sponsor” and “Plan Administrator” of this Plan. Communications
to HTI regarding the Plan should be addressed to:

Hutchinson Technology Incorporated

ATTN: Human Resources Department

40 West Highland Park Drive NE

Hutchinson, MN 55350

Telephone: (320) 587-3797

As Plan Administrator, HTI has full discretionary authority to interpret the
provisions of the Plan and to determine which participants are eligible for Plan
benefits and the amount of those benefits. HTI also has full discretionary
authority to correct any errors that may occur in the administration of the
Plan, including recovering any overpayment of benefits from the person who
received it.

Employer Identification Number:

HTI’s Federal Employer Identification Number is 41-0901840.

Plan Number:

For Federal reporting purposes, the Plan has been assigned an identification
number of 506.

Plan Year:

The Plan Year of this Plan is the calendar year.

Agent for Service of Legal Process:

Legal process regarding the Plan may be served on HTI at the address listed
above.

Assignment of Benefits:

You cannot assign your benefits under this Plan to anyone else, and your
benefits are not subject to attachment by your creditors. HTI will not pay Plan
benefits to anyone other than you (or your estate if you die after having a
qualifying severance event but before the severance payment can be made to you).

 

7



--------------------------------------------------------------------------------

Statement of Rights of Participants:

As a participant in this Severance Pay Plan, you are entitled to certain rights
and protections under the Employee Retirement Income Security Act of 1974
(“ERISA”). ERISA provides that all Plan participants are entitled to:

 

  1. Examine, without charge, at HTI’s Human Resources Department and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor and at the Public Disclosure Room of the Employee
Benefits Security Administration.

 

  2. Obtain, upon written request to HTI’s Human Resources Department, copies of
all documents governing the operation of the Plan and copies of the latest
annual report (Form 5500 Series) and updated summary plan description. A
reasonable charge may be made for the copies.

 

  3. Receive a summary of any annual financial report filed by the Plan (if the
Plan is required to file such a report). HTI is required by law to furnish each
participant with a copy of this summary financial report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one may fire you or otherwise discriminate against you in any
way to prevent you from obtaining a benefit or exercising your rights under
ERISA.

If your claim for a benefit under the Plan is denied or ignored in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require HTI to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond its control. If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or federal court. If you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

 

8



--------------------------------------------------------------------------------

If you have any questions about the Plan, you should contact HTI’s Human
Resources Department. If you have any questions about this statement or about
your rights under ERISA, or if you need assistance getting documents from HTI,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C., 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

9



--------------------------------------------------------------------------------

HUTCHINSON TECHNOLOGY INCORPORATED

SEVERANCE PAY PLAN

(As Amended and Restated Effective July 8, 2010)

Appendix I – Applicable to Employees of HTI Classified As Directors or Plant
Managers

If you meet the eligibility requirements in Section II of the Severance Pay Plan
(“Plan”), have a severance event that qualifies you under Section III, and you
are serving HTI in a position of Director or Plant Manager, your benefits will
be determined under this Appendix rather than under Section IV of the Plan. All
other terms of the Plan apply to you.

Your severance benefit will be a lump sum payment. Your lump sum payment will be
a minimum of 26 weeks of base pay. If you have 10 or more years of service, you
will receive an additional week of pay for each completed year of service in
excess of nine, subject to a maximum of 52 weeks.

The lump sum payment will be subject to all applicable withholding taxes and the
net amount will be paid to you as soon as administratively feasible after your
release has become irrevocable. For sake of clarity under Internal Revenue Code
section 409A, the net amount will in no case be paid later than March 15 of the
year following the year in which your termination of employment occurs.

Years of Service. You will be credited with one year of service for each
completed year of employment with HTI from your date of hire or adjusted date of
hire, whichever is most recent. Your “date of hire” or “adjusted date of hire”
will be determined according to HTI’s personnel policies as in effect on the
date you terminate employment.

If you have received a severance payment from HTI, are later rehired by HTI, and
then have another severance event, the years of service before the previous
severance payment will be disregarded in calculating your severance pay due to
the new severance event.

Week of Base Pay. Severance benefits under this Appendix are calculated based on
your annual base pay in effect at the time your employment terminates. Your
“base pay” excludes overtime, bonuses, profit sharing, shift premiums, or any
other special compensation. A “week of base pay” is calculated by dividing your
annual base pay by 52.

Additional Benefits. Your lump sum amount as determined above will be increased
by an additional amount equal to the premium for two months of group medical
and/or dental coverage under HTI’s group benefit plan(s). This additional
benefit is only available if you are enrolled in HTI’s group medical and/or
group dental coverage on the date of your termination of employment, and will be
calculated by reference to your coverage and enrollment level in effect as of
your termination of employment (i.e., medical employee only, medical and dental
employee plus one, etc.).

 

10



--------------------------------------------------------------------------------

Your coverage under HTI’s group benefit plan ceases as of the day of your
termination of employment. The payment of the additional benefit described above
does not impact your right and your family members’ right to continuation of
medical and dental coverage under Internal Revenue Code Section 4980B(f) or
Section 602 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) or state law, nor does it provide for any payments or coverage under
COBRA or state law or HTI’s group benefit plan. You are solely responsible for
timely electing and paying all costs for continuation coverage under COBRA in
accordance with the applicable group medical or dental plan.

Reductions of Severance Benefits. The gross amount of your severance benefits
under this Appendix will be reduced by (1) the gross amount of any payments that
HTI makes to you to satisfy its obligations under the Worker Adjustment and
Retraining Notification (“WARN”) Act or similar federal, state, and local laws,
(2) the gross amount of any salary or wages you are paid for a period you are
not working at HTI’s request after HTI has given you notice under the WARN Act
(or similar federal, state or local law) and prior to your termination of
employment, and (3) consistent with applicable laws, any amount you owe HTI as
determined by HTI’s Human Resources Department.

Outplacement Services. You will receive professional outplacement services at
HTI’s expense. The provider of outplacement services will be selected by HTI.
The duration of these services will not exceed three months, with such
three-month period beginning immediately following your termination of
employment (and in no event will reimbursement occur later than the end of the
calendar year following your termination of employment).

 

11



--------------------------------------------------------------------------------

HUTCHINSON TECHNOLOGY INCORPORATED

SEVERANCE PAY PLAN

(As Amended and Restated Effective July 8, 2010)

Appendix II – Applicable to Employees of HTI Classified As Vice Presidents

If you meet the eligibility requirements in Section II of the Severance Pay Plan
(“Plan”), have a severance event that qualifies you under Section III and you
are serving HTI in a position of Vice President, your benefits will be
determined under this Appendix rather than under Section IV of the Plan. All
other terms of the Plan apply to you.

Your severance benefit will be a lump sum payment. Your lump sum payment will
equal one times your annual “base pay” in effect immediately prior to your
termination of employment, plus an additional amount equal to your “average
bonus.” Your “base pay” excludes overtime, bonuses, profit sharing, shift
premiums, or any other special compensation. Your “average bonus” is calculated
by reference to the bonus, if any, you received for the three annual bonus
periods that ended with or immediately prior to your termination of employment.
If you were eligible to receive a bonus for all three of such bonus periods,
your “average” bonus is the sum of the bonuses received for such periods (which
may be zero if you did not receive a bonus for any of the periods), divided by
three. If you were eligible to receive a bonus for only one or two of such bonus
periods (for example, because you were recently employed), then your “average
bonus” equals the amount of the bonus received for such bonus period(s), divided
by one or two, as applicable. If you were not eligible to receive a bonus for
any bonus period, your “average bonus” is zero.

The lump sum payment will be subject to all applicable withholding taxes and the
net amount will be paid to you as soon as administratively feasible after your
release has become irrevocable. For sake of clarity under Internal Revenue Code
section 409A, the net amount will in no case be paid later than March 15 of the
calendar year following the calendar year in which your termination of
employment occurs.

Additional Benefits. Your lump sum amount as determined above will be increased
by an additional amount equal to the premium for six months of group medical
and/or dental coverage under HTI’s group benefit plan(s). This additional
benefit is only available if you are enrolled in HTI’s group medical and/or
group dental coverage on the date of your termination of employment, and will be
calculated by reference to your coverage and enrollment level in effect as of
your termination of employment (i.e., medical employee only, medical and dental
employee plus one, etc.).

Your coverage under HTI’s group benefit plan ceases as of the day of your
termination of employment. The payment of the additional benefit described above
does not impact your right and your family members’ right to continuation of
medical and dental coverage under Internal Revenue Code Section 4980B(f) or
Section 602 of the Employee Retirement Income

 

12



--------------------------------------------------------------------------------

Security Act of 1974, as amended (“COBRA”) or state law, nor does it provide for
any payments or coverage under COBRA or state law or HTI’s group benefit plan.
You are solely responsible for timely electing and paying all costs for
continuation coverage under COBRA in accordance with the applicable group
medical or dental plan.

Reductions of Severance Benefits. The gross amount of your severance benefits
under this Appendix will be reduced by (1) the gross amount of any payments that
HTI makes to you to satisfy its obligations under the Worker Adjustment and
Retraining Notification (“WARN”) Act or similar federal, state, and local laws,
(2) the gross amount of any salary or wages you are paid for a period you are
not working at HTI’s request after HTI has given you notice under the WARN Act
(or similar federal, state or local law) and prior to your termination of
employment, and (3) consistent with applicable laws, any amount you owe HTI as
determined by HTI’s Human Resources Department.

Outplacement Services. You will receive professional outplacement services at
HTI’s expense. The provider of outplacement services will be selected by HTI.
The duration of these services will not exceed six months, with such six-month
period beginning immediately following your termination of employment (and in no
event will reimbursement occur later than the end of the calendar year following
your termination of employment).

 

13



--------------------------------------------------------------------------------

HUTCHINSON TECHNOLOGY INCORPORATED

SEVERANCE PAY PLAN

(As Amended and Restated Effective July 8, 2010)

Appendix III – Applicable to Senior Executives of HTI

If you meet the eligibility requirements in Section II of the Severance Pay Plan
(“Plan”), have a severance event that qualifies you under Section III, and you
are in one of the positions listed below, your benefits will be determined under
this Appendix rather than under Section IV of the Plan. All other terms of the
Plan apply to you.

This Appendix applies to employees serving HTI in the following positions:

 

  •  

Chief Executive Officer

 

  •  

Chief Financial Officer

 

  •  

Chief Technology Officer

 

  •  

President (Company and/or Divisional)

Your severance benefit will be a lump sum payment. Your lump sum payment will
equal one and one-half (1.5) times your annual “base pay” in effect immediately
prior to your termination of employment, plus an additional amount equal to your
“average bonus.” Your “base pay” excludes overtime, bonuses, profit sharing,
shift premiums, or any other special compensation. Your “average bonus” is
calculated by reference to the bonus, if any, you received for the three annual
bonus periods that ended with or immediately prior to your termination of
employment. If you were eligible to receive a bonus for all three of such bonus
periods, your “average” bonus is the sum of the bonuses received for such
periods (which may be zero if you did not receive a bonus for any of the
periods), divided by three. If you were eligible to receive a bonus for only one
or two of such bonus periods (for example, because you were recently employed),
then your “average bonus” equals the amount of the bonus received for such bonus
period(s), divided by one or two, as applicable. If you were not eligible to
receive a bonus for any bonus period, your “average bonus” is zero.

The lump sum payment will be subject to all applicable withholding taxes and the
net amount will be paid to you as soon as administratively feasible after your
release has become irrevocable. For sake of clarity under Internal Revenue Code
section 409A, the net amount will in no case be paid later than March 15 of the
calendar year following the calendar year in which your termination of
employment occurs.

Additional Benefits. Your lump sum amount as determined above will be increased
by an additional amount equal to the premium for 12 months of group medical
and/or dental coverage under HTI’s group benefit plan(s). This additional
benefit is only available if you are enrolled in HTI’s group medical and/or
group dental coverage on the date of your

 

14



--------------------------------------------------------------------------------

termination of employment, and will be calculated by reference to your coverage
and enrollment level in effect as of your termination of employment (i.e.,
medical employee only, medical and dental employee plus one, etc.).

Your coverage under HTI’s group benefit plan ceases as of the day of your
termination of employment. The payment of the additional benefit described above
does not impact your right and your family members’ right to continuation of
medical and dental coverage under Internal Revenue Code Section 4980B(f) or
Section 602 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) or state law, nor does it provide for any payments or coverage under
COBRA or state law or HTI’s group benefit plan. You are solely responsible for
timely electing and paying all costs for continuation coverage under COBRA in
accordance with the applicable group medical or dental plan.

Reductions of Severance Benefits. The gross amount of your severance benefits
under this Appendix will be reduced by (1) the gross amount of any payments that
HTI makes to you to satisfy its obligations under the Worker Adjustment and
Retraining Notification (“WARN”) Act or similar federal, state, and local laws,
(2) the gross amount of any salary or wages you are paid for a period you are
not working at HTI’s request after HTI has given you notice under the WARN Act
(or similar federal, state or local law) and prior to your termination of
employment, and (3) consistent with applicable laws, any amount you owe HTI as
determined by HTI’s Human Resources Department.

Outplacement Services. You will receive professional outplacement services at
HTI’s expense. The provider of outplacement services will be selected by HTI.
The duration of these services will not exceed 12 months, with such 12-month
period beginning immediately following your termination of employment (and in no
event will reimbursement occur later than the end of the second calendar year
following your termination of employment).

 

15